Appeals from two orders of the Family Court, Kings County, both dated May 21, 1979, which, inter alia, permanently terminated appellant’s parental rights and awarded custody of the children to the respondent for purposes of adoption. Orders affirmed, without costs or disbursements. In this case the Family Court received into evidence the entire case file of the respondent with respect to the children involved. As was noted in Matter of Melanie Ruth JJ (76 AD2d 1008,1009), “the mere admission of the entire case file does not automatically warrant reversal. In those instances in which the entire case file is admitted,‘fundamental fairness’ will not be violated when a [natural parent] has an opportunity to examine the file, either prior to or during the trial (Matter of Leon RR, 48 NY2d 117,123-124).” Such an opportunity has been afforded in this case. We have considered appellant’s further points and have found them to be without merit. Accordingly, the orders are affirmed. Hopkins, J. P., Damiani, Lazer and Cohalan, JJ., concur.